DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: L3-4 of the 7th paragraph indentation of the claim recite “the at least one temperature control agent channel is fluidically connected at one end to a first temperature control agent collector and an opposite end to one of the second temperature agent collectors associated with the first temperature control agent collector” but should recite “the at least one temperature control agent channel is fluidically connected at one end to the first temperature control agent collector and an opposite end to one of the second temperature agent collectors associated with the first temperature control agent collector” in order to have correct antecedent basis and maintain consistent language throughout the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 18-19, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee el al. (US PGPub 2007/0026301).
Regarding Claim 14, Lee discloses in Figs. 1-2 a temperature control device (Fig. 1, see a temperature control device formed of 24, 26, 25, 13) for a battery housing (20) comprising a plurality of temperature control cells (Fig. 2, [0034], see a plurality of temperature control cells corresponding to a plurality of battery assemblies 11), the temperature control device (24, 26, 25, 13) being divided into the plurality of temperature control cells (Fig. 2, [0034], see temperature control cells corresponding to the battery assemblies 11); each temperature control cell (Fig. 2, [0034], see temperature control cells corresponding to the battery assemblies 11) having a plurality heat exchanger surfaces (25) for transferring heat from a battery module (10) ([0008], [0042], wherein the battery module 10 generates heat and is in contact with a plurality of surfaces 25 corresponding to the plurality of temperature control cells and therefore the surfaces 25 necessarily and inherently acts as heat exchanger surfaces 
Lee further discloses at least one first temperature control agent collector (26) ([0039]); at least two second temperature control agent collectors (24) ([0039]); wherein each first temperature control agent collector (26) is associated with the two second temperature control agent collectors (24) and in fluid communication therewith via temperature control agent channels (14) ([0044]); wherein each temperature control cell (Fig. 2, [0034], see temperature control cells corresponding to the battery assemblies 11) has at least one temperature control agent channel (14) for a temperature agent ([0034]-[0036], temperature control air) the at least one temperature control agent channel (14) spaced a distance apart from the heat exchanger surface (25) (Fig. 1, wherein a part of the barrier 13 comprising the temperature control agent channels 14 is between the temperature control agent channel 14 and the heat exchanger surface 25) the at least one temperature control agent channel (14) is fluidically connected at one end to the first temperature control agent collector (26) (Figs. 1-2, [0044]) and an opposite end to one of the second temperature control agent collectors (24) associated with said first temperature control agent collector (26) (Fig. 2, [0044]).
Moreover, Lee discloses wherein a fluid connection between each first temperature control agent collector (26) and its second temperature control agent collectors (24) associated therewith is only provided by the at least one temperature control agent channel (14) connecting the first temperature control agent collector (26) with the respective second temperature control agent collector (24) (Fig. 2, [0044]);wherein each temperature control cell (Fig. 2, [034], see temperature control cells corresponding to the battery assemblies 11) is 
Lee further discloses wherein the first temperature control agent collector (26) serves as an inflow collector ([0039]), the temperature control agent supplied via the first temperature control agent collector (26) is discharged via the two second temperature control agent collectors (24) serving as return collectors ([0039], [0044]); and wherein the cross-sectional area of each second temperature control agent channel (24) is smaller than the cross-sectional area of the first temperature control agent collector (26) associated therewith (Fig. 2).
Lee discloses in Fig. 1 wherein the battery housing (20) comprises the battery module (10) ([0029]).
However, Lee does not disclose wherein the temperature control device (24, 26, 25, 13) for the battery housing (20) is of a vehicle driven by electric motor.
Lee further discloses wherein it is known in the art to utilize a battery module to power a vehicle driven by electric motor ([0010]).
It would have been obvious to one of ordinary skill in the art to utilize the battery module of Lee to power a vehicle driven by electric motor, as disclosed by Lee, such is a known utilization in the art, wherein the skilled artisan would have reasonable expectation that such would successfully power a vehicle driven by electric motor.
Claim 18, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the temperature control device (24, 26, 25, 13) is the bottom of the battery housing (20), and each of the battery modules (10) is in contact with the heat exchanger surface (25) of a temperature control cell (Fig. 2, see temperature control cells corresponding to the battery assemblies 11) (Figs. 1-2, wherein the heat exchanger surface 25 corresponding to the temperature control cell of the temperature control device 24, 26, 25, 13 is the bottom of the battery housing 20).
Regarding Claim 19, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the performance of the temperature control device (24, 26, 25, 13) can be tailored according to the geometry of a part (30 of 26) of the temperature control device (24, 26, 25, 13) in order to optimize the cooling of the battery module, thereby improving the performance of the battery module (24, 26, 25, 13) ([0011]-[0012],[0016], see also [0047], [0059], [0081], wherein the structure of a divider 30 of 26 can be changed to optimize the flow of the temperature coolant agent) and therefore the temperature control device (24, 26, 25, 13) is designed as a temperature control panel.
Regarding Claims 22-23, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the first and second temperature control agent channels (26, 24) are arranged in bulges or indentations in frame parts of the battery housing (20) (Figs. 1-2, see frame parts that form the battery housing 20, wherein the first temperature control agent collector 26 bulges outwards from a frame part of the front of the battery housing 20 and the second temperature agent collectors 26 bulge outwards from a frame part 
Modified Lee further discloses wherein the indentations are located at a rear edge of the temperature control device (24, 26, 25, 13) (Fig. 2) and the second temperature agent collectors 26 bulge outwards from a frame part of the rear of the battery housing which consequently creates indentations between the two second temperature agent collectors 26) and therefore are embodied as edge indentations.
Regarding Claim 24, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the first temperature control agent collector (26) is embodied as a chambered pipe having at least two chambers (Fig. 2, see three chambers corresponding to 230, 232), and each chamber of the first temperature control agent collector (26) acts upon a row of temperature control cells (Fig. 2, [0034], see temperature control cells corresponding to the battery assemblies 11) (Fig. 2, wherein chambers 232 act upon rows of temperature control cells in a front portion of the temperature control device and chamber 230 acts upon rows of temperature control cells in a rear portion of the temperature control device).
Regarding Claim 25, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the rows of temperature control cells (Fig. 2, [0034], see temperature control cells corresponding to the battery assemblies 11) are arranged in a common plane (Fig. 2).
Claim 27, modified Lee discloses all of the limitations as set forth above. Modified Saito further discloses wherein the temperature control device (24, 26, 25, 13) is part of the battery housing (20) ([0041]-[0042], [0044]) of a vehicle driven by electric motor ([0008]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee el al. (US PGPub 2007/0026301), as applied to Claim 14 above, and further in view of Boddakayala (US PGPub 2013/0183555).
Regarding Claim 26, modified Lee discloses all of the limitations as set forth above. Modified Lee discloses wherein the temperature control device (24, 26, 25, 13) comprises a battery module (10) comprising a plurality of battery cells (12) ([0034]), wherein the battery module (10) is utilized in a vehicle driven by electric motor ([0008]).
Modified Lee further discloses wherein the rows of temperature control cells (Fig. 2, [0034], see temperature control cells corresponding to the battery assemblies 11) are arranged in a common plane (Fig. 2).
Consequently, modified Lee does not disclose wherein rows of temperature control cells are arranged in in planes at angles to one another. 
Boddakayala teaches in Fig. 14 a cooling device (1300) for a battery housing (Fig. 14, see battery housing corresponding to the battery cells of the battery) of an electric vehicle comprising rows of temperature control cells (Fig. 14, see temperature control cells corresponding to the battery cells of battery modules of segments 1310, 1320, 1330) ([0055]). 
Specifically, Boddakayala teaches in Fig. 14 wherein rows of the temperature control cells (Fig. 14, see temperature control cells corresponding to the battery cells of battery modules of segments 1310, 1320, 1330) are segmented into multiple sections (1310, 1320, 
It would have been obvious to one of ordinary skill in the art to segment the rows of temperature controls of modified Lee into multiple sections, such that the rows of temperature control cells of modified Lee are arranged in planes at angles to one another, as taught by Boddakayala, in order to support multiple battery modules positioned in different areas of an electric vehicle, as desired by modified Lee. 
Response to Arguments
Applicant’s arguments with respect to Claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 16-17 and 2-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claims 16 and 17 is directed to a temperature control device comprising, among additional limitations, wherein the heat exchanger surface of the temperature control cells is connected to the bottom of the battery housing from below or wherein the heat .
The closest prior art is considered to be Lee et al. (US PGPub 2007/0026301), with evidence provided by Okada et al. (US PGPub 2009/0142650).
Regarding Claims 16-17, modified Lee discloses all of the limitations as set forth in the rejection above. 
Modified Lee discloses in Figs. 1-2 wherein the temperature control device (24, 26, 25, 13) is the bottom of the battery housing (20), and each of the battery modules (10) is in contact with the heat exchanger surface (25) of a temperature control cell (Fig. 2, [0034], see temperature control cells corresponding to the battery assemblies 11) (Figs. 1-2, wherein the heat exchanger surface 25 of the temperature control device 24, 26, 25, 13 is the bottom of the battery housing 20).
Thus, modified Lee does not disclose wherein the heat exchanger surface of the temperature control cells is connected to the bottom of the battery housing below or wherein the heat exchanger surface of the temperature control cells is connected to an intermediate plate of the battery housing from above. 
Okada teaches in Figs. 12-14 a temperature control device (Fig. 13, see a temperature control device formed of 20A, 20B) for a battery housing (20) of a vehicle driven by electric motor ([0041]-[0042], [0052]) substantially similar to that of modified Lee. 
Specifically, Okada teaches the temperature control device (20A, 20B) comprising a plurality of temperature control cells ([0042], Fig. 14, see a plurality of temperature control cells corresponding to a plurality of battery cells 1 of a battery module 3), wherein each 
Okada further teaches that when the temperature control device (20A, 20B) is the bottom (20A) of the battery housing (20), no additional parts are needed to form first and second temperature control agent collectors (6, 7) and consequently the entirety can be made simplified and lighter in weight ([0015], [0017]).
Thus, it would not have been obvious to one of ordinary skill in the art to modify the temperature control device of modified Lee, such that the heat exchanger surface of the temperature control cells is connected to a bottom of the battery housing below, as called for in the claimed invention, because the temperature control device of modified Lee is the bottom of the battery housing and consequently the entirety can be made simplified and lighter in weight, as evidenced by Okada, which is a well-known desire in the art. 
Moreover, it would not have been obvious to one of ordinary skill in the art to utilize an intermediate plate in the battery housing of modified Lee, such that the heat exchanger surface 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the heat exchanger surface of the temperature control cells is connected to the bottom of the battery housing below or the heat exchanger surface of the temperature control cells is connected to an intermediate plate of the battery housing from above” in combination with all of the other claim limitations taken as a whole. 
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 20 is directed to a temperature control device comprising, among additional limitations, at least two panel parts divided in a plane of the temperature control panel, wherein at least one first panel part has channels that are open to a second panel part, the channels are covered by the second panel part to form closed temperature control agent channels, and a surface opposite the channels of the second part forms the heat exchanger surface for the temperature control cells. 
The closest prior art is considered to be Lee et al. (US PGPub 2007/0026301) further in view of Boddakayala (US PGPub 2013/0183555).
Regarding Claim 20, modified Lee discloses all of the limitations as set forth in the rejection above.

However, modified Lee discloses wherein the temperature control agent channels (14) are formed in a barrier (13) ([0035]).
Thus, modified Lee does not disclose wherein at least one first panel part has channels that are open to a second panel part, the channels are covered by the second panel part to form closed temperature control agent channels, and a surface opposite the channels of the second part forms the heat exchanger surface for the temperature control cells. 
Boddakayala teaches in Figs. 2-6 and 8 a temperature control device (70) for a battery housing (Fig. 2, see a housing corresponding to the battery cells of battery module 190) of a vehicle driven by electric motor ([0007]-[0008]) comprising a plurality of temperature control cells (Figs. 4 and 6, see a plurality of temperature control cells corresponding to a plurality of battery cells of battery module 190), each temperature control cell (Figs. 4 and 6, see a plurality of temperature control cells corresponding to a plurality of battery cells of battery module 190) having a heat exchanger surface (410, thermally conductive surface) for transferring heat from a battery module (109), the temperature of which is to be controlled ([0005], [0028]) into the temperature control device (70) ([0028], [0040]).
Boddakayala further teaches wherein the performance of the temperature control device (70) can be tailored according to the geometry of a portion (90, cooling plate) of the 
Moreover, Boddakayala teaches in Fig. 8 at least two panel parts (410, 420m 430) divided in a plate of the temperature control panel (70), wherein at least one first panel (430) as channels (440) that are open to a second panel part (410, 420), the channels (440) are covered by the second panel part (410, 420) to form closed temperature control agent channels (see closed 440), and a surface (410) opposite the channels (440) of the second part (410, 420) forms the heat exchanger surface (410) for the temperature control cells (Figs. 4 and 6, see a plurality of temperature control cells corresponding to a plurality of battery cells of battery module 190) ([0040]).
The Examiner notes that the channels (14) of modified Lee are formed so as to allow a temperature control agent to flow between a plurality of battery cells (12) in order to cool the battery cells (12) while minimizing a temperature difference between the battery cells ([0011], [0034]-[0035]).
The Examiner further notes that the channels (440) taught by Boddakayala are formed so as to allow a temperature control agent to flow below a plurality of battery cells in order to cool the battery cells (Figs. 2-3 and 8-9, [0011], [0040]).
Thus, it would not have been obvious to one of ordinary skill in the art to modify the temperature control device of modified Lee, such that at least one first panel part has channels that are open to a second panel part, the channels are covered by the second panel part to form closed temperature control agent channels, and a surface opposite the channels of the second part forms the heat exchanger surface for the temperature control cells, as taught by 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “at least two panel parts divided in a plane of the temperature control panel, wherein at least one first panel part has channels that are open to a second panel part, the channels are covered by the second panel part to form closest temperature control agent channels, and a surface opposite the channels of the second part forms the heat exchanger surface for the temperature control cells” in combination with all of the other claim limitations taken as a whole. 
Claim 21 is dependent on Claim 20 is therefore would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim for the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 9, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        March 24, 2021